Citation Nr: 0822504	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral knee 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran was scheduled to testify at a hearing at the RO 
before a Decision Review Officer in June 2004, July 2004, and 
October 2004.  The veteran was also scheduled for VA 
examinations in June 2002 and in March and July 2004.  The 
notices for the hearings and examinations were sent to the 
veteran's address of record; however, he did not report to 
any of the scheduled hearings or examinations.  The Board, 
then, finds that all due process has been satisfied with 
respect to the veteran's right to a hearing and medical 
examination.  

In a March 2006 decision, the Board denied entitlement to 
service connection for bilateral hearing loss and bilateral 
knee arthritis.  The veteran subsequently appealed the issue 
to the U.S. Court of Appeals for Veterans Claims.  After 
litigation of the issues, the Court issued a memorandum 
decision dated in November 2007 wherein the Court vacated the 
March 2006 decision and remanded the case to the Board for 
additional consideration.  

The claim has been returned to the Board and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

VA's duty to assist the veteran particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2007).  

There is evidence of record which indicates that the Social 
Security Administration (SSA) has records which pertain to a 
disability claim filed by the veteran.  In this regard, an 
August 2003 orthopedic examination report reflects that the 
examination was conducted in conjunction with a Social 
Security disability claim, and, although the August 2003 
examination report is included in the record, the evidentiary 
record does not contain any other records used by SSA in 
conjunction with the veteran's disability claim.  

In its November 2007 decision, the Court noted that VA's duty 
to assist extends to all potentially relevant documents and, 
thus, determined that a remand was necessary in order for VA 
to obtain the veteran's records from SSA as they may be 
relevant to the claims on appeal.  In addition, the Court 
noted that the veteran's separation examination was not 
included in the record and stated that his complete service 
medical records must be obtained, subject to a determination 
that they do not assist or are unavailable.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.	Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully documented in the 
claims file, and, if no records can be 
located, a Memorandum of Unavailability 
must be prepared for inclusion in the 
claims folder.

2.	Obtain the veteran's complete service 
medical records, to include 
specifically his separation examination 
report, and associate them with the 
claims file.  If the separation 
examination, or any other service 
medical record, cannot be located, a 
Memorandum of Unavailability must be 
prepared and included in the claims 
folder.  

3.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development 
is warranted including, but not limited 
to, obtaining any outstanding treatment 
records or scheduling the veteran for 
an orthopedic examination.

4.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




